IN THE SUPREME COURT OF THE STATE OF NEVADA


WILBERT ROY HOLMES,                                    No. 84136
                 Appellant,
             vs.
CAPUCINE YOLANDA HOLMES,                                         FILED
                         Respondent.
                                                                 FEB 0 3 2022
                                                              ELWASETH A. BROWN
                                                            CLERK OF SUPREME COURT
                                                           BY      •
                                                                DEPU7Y CLERK
                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court minute order
vacating a hearing on a motion for stay pending appeal. Eighth Judicial
District Court, Family Court Division, Clark County: Heidi Almase, Judge.
            Review of the notice of appeal and other documents before this
court reveals a jurisdictional defect. No statute or court rule permits an
appeal from a minute order vacating a hearing on a motion for stay pending
appeal. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d
850, 851 (2013) (this court "may only consider appeals authorized by statute
or court rule). Accordingly, this court lacks jurisdiction and
            ORDERS this appeal DISMISSED.




                           0-;4(iD
                        Silver


                           J.                                           J.
Cadish
                    cc:   Hon. Heidi Almase, District Judge, Family Court Division
                          Wilbert Roy Holmes
                          Heaton Fontano, Ltd.
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


(0) 1947A cegl&J.